Labauve, J.
The plaintiff and appellee states in substance that he was overseer on the plantation of Widow Louis Labranche, in the Parish of St. Charles, under the management and control of said Mestayé and Labarre, and that a large amount of money is due him; that there are three bales of cotton in New Orleans, in the hands of E. Bordelois, commission merchant, upon which he has a privilege as overseer; he obtained a sequestration; prayed that the defendants be cited, and that, after due proceedings, there be a judgment in his favor for the amount of the proceeds of said cotton.
The defendant, Francis Mestayé, excepted to plaintiff’s demand, on the ground that the parties had agreed to submit their difficulty to arbitrators, by whose decision they were to be bound; and that said arbitrators had not, as yet, rendered their award; and that, .until then, plaintiff had no right of action. This exception was properly overruled. The agreement to submit to arbitration was entered into on the 13th December, 1864; the time for the action of the arbitrators was fixed to be witjiin fifteen days from the date of the agreement, and this suit was only brought on the 30th December, 1864; and the exception which was filed on the 16th January, 1865, admits that the arbitrators had not acted. C. C. Article 3072. The same defendant further excepted that this action cannot be maintained against him, because it is a claim against a succession opened in the Parish of St.' Charles, and it can only be paid in due corase of administration; this exception was also overruled. On the 16th May, 1865, a regular judgment by default was entered-against defendants, and made final on 8th July, 1865. The defendant, Fran§ois Mestayé, alone took this appeal.
The appellee has prayed for the affirmance of the judgment. The defendant and appellant has not appeared in this Court to point out, if any, the errors of the Court below, and, by our examination of the record, we are satisfied that justice has been done, and that there is no reason to interfere with the judgment appealed from.
The judgment of the District Court is affirmed, with costs.